IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-10694
                         Conference Calendar



RAYMOND KING,

                                           Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; JOHN DOES,
Officer; JANE DOES, Officer; TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:97-CV-390-C
                      --------------------
                         August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Raymond King, Texas prisoner No. 636040, appeals the

district court’s dismissal of his civil rights complaint and

moves this court for a protective order.    The motion for a

protective order is DENIED.   King’s complaint challenges the

defendants’ interpretation of the Texas Department of Criminal

Justice (TDCJ) regulations concerning inmates’ receipt of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-10694
                                 -2-

sexually explicit materials.    He alleges that his Equal

Protection rights have been violated because the TDCJ “approved

publication list” includes magazines featuring lesbian activity,

but it omits other magazines specializing in minority lesbian

subjects.   King cannot establish an equal protection violation

because he does not suggest that he has been treated differently

from any other TDCJ prisoner.     Thompson v. Patteson, 985 F.2d
202, 207 (5th Cir. 1993).   At best, he has alleged only

inconsistent censorship, which is insufficient to support an

equal protection violation.     Id.

     AFFIRMED; MOTION FOR PROTECTIVE ORDER DENIED.